[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
By complaint dated November 13, 1995 the plaintiff attempted to institute the instant foreclosure action. The summons accompanying the complaint served on defendants Brian Sinotte and Delores Sinotte set forth a return date of December 112, 1995. Defendants filed an appearance on December 18, 1995 and a Motion to Dismiss for lack of jurisdiction on January 19, 1996. Plaintiff filed an Objection to Defendant's Motion to Dismiss accompanied by a Request for Leave to Amend Summons on January 31, 1996 attempting to change the return date claiming a typographical error in that the return date should read December 12, 1995, rather than December 112, 1995.
In accordance with Concept Associates, Ltd., v. Board ofTax Review, 229 Conn. 618 (1994) the court grants leave to amend the complaint and denies defendants' Motion to Dismiss. Connecticut General Statute § 52-72 reads in part that any court shall allow a proper amendment to civil process which has been made returnable to the wrong day. The Supreme Court has construed this statute to be mandatory even if as in this case the return day has passed. Id. p. 621. Further, defendants have not been harmed as their appearance was filed December 18, 1995. CT Page 5578-GGGGG
KULAWIS, J.